Name: Council Regulation (EEC) No 1053/89, of 13 March 1989, on the application of Decision No 6/88 of the EEC- Austria Joint Committee amending the Agreement between the European economic Community and the Republic of Austria and certain other Agreements concluded in the same context between the European Community and the Republic of Austria, following the introduction of the harmonized commodity description and coding system
 Type: Regulation
 Subject Matter: Europe;  international affairs;  EU institutions and European civil service;  tariff policy;  European construction
 Date Published: nan

 28 . 4. 89 Official Journal of the European Communities No L 117/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1053/89 of 13 March 1989 on the application of Decision No 6/88 of the EEC-Austria Joint Committee amending the Agreement between the European Economic Community and the Republic of Austria and certain other agreements concluded in the same context between the European Community and the Republic of Austria, following the introduction of the harmonized commodity description and coding system THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the European Economic Community and the Republic of Austria was signed on 22 July 1972 (*) and entered into force on 1 January 1973 ; Whereas, pursuant to Article 12a of the above Agreement, the Joint Committee adopted Decision No 6/88 amending the Agreement, the Additional Protocol and certain Agreements in the form of Exchanges of Letters, following the introduction of the harmonized commodity description and coding system ; Whereas it is necessary to apply that Decision in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 6/88 of the EEC-Austria Joint Committee shall apply in the Community. The text of the Decision is attached to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, of 13 March 1989. For the Council The President C. SOLCHAGA CATALAN (i) OJ No L 300, 31 . 12. 1972, p. 2.